LAWRENCE, Judge,
specially concurring.
I concur in the result reached by the majority, only for the reason that I am bound by the doctrine of stare decisis. The facts of *1096this case clearly warrant a departure sentence. This able trial judge carefully maneuvered through the maze of acceptable departure reasons; he then selected what would ordinarily be a valid reason, only to be snared by Casteel.
I further acknowledge that Shull requires a guidelines sentence on remand, and that the supreme court has thus far permitted no exception to that rule. However, in my view, the circumstances of this case would pose a good candidate for such an exception, permitting the trial judge a second chance to impose a just sentence.